DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/15/2022.  Amended claims 1-20 and newly added claims 21-22 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sites (US 9,270,592).
Regarding claim 21, in accordance with Sites reference entirety, Site teaches a non-transitory computer-readable medium comprising instructions stored thereon (col. 1, lines 55-59: “non-transitory computer-readable medium storing computer-readable instructions that, when executed by one or more computing devices … ), that if executed by one or more processors, cause the one or more processors to: adjust one or more fields used in a hash operation based on performance of at least one hash operation (col. 1, line 64 to col. 2, line 1: “…generating a hash module input by identifying a set of bits of the packet based on the chosen field-selection table entry, causing a hash module to compute a hash result based on the generated hash module input and the retrieved identifier.” In addition, FIG. 7; loop in steps 706-710; col. 15, lines 18-66: “… If a collision was detected at step 706, the method 700 includes, after establishing a new identifier for the flow in step 708, hashing the generated new identifier for the flow in step 794 and the new identifier (step 709).  Because the inputs are now different, the hashing at step 709 results in a new hash value … used to identify an entry location in the routing table … table entry.”).
Regarding claim 22, in addition to features recited in base claim 21 (see rationales discussed above), Sites also teaches wherein a virtual switch (network device) is to perform the adjust one or more fields and where the one or more fields comprise one or more fields of a packet (col. 6, lines 27-28, method is performed by a network device.  In addition, col. 1, line 6, it is further disclosed examples of the network device are switches or routers for performing the method of FIG. 7 as above discussed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milliken in view of Sites.
Regarding claim 1, in accordance with Milliken reference entirety, Milliken discloses an apparatus (FIG. 2; [0041]: "Packet detection logic 200 may include hash processor 210 and hash memory 220. Hash processor 210 may include a conventional processor, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or some other type of device that generates one or more representations for each received packet and records the packet representations in hash memory 220.") comprising:
 	at least one memory (FIG. 2; 220) and at least one processor (FIG. 2; 210) communicatively coupled to the at least one memory (220) (see FIG. 2 for connection details between 220 and 210), wherein the at least one processor (210) is to (FIG. 4 and its corresponding description begins in paras [0060] to [0071]): 
	provide a first set of one or more portions (packet’s payload field or any field of the packet) of a packet for use in a lookup operation (FIG. 4; blocks 405 to 410; para [0061]: "Processing may begin when packet detection logic 200 receives, or otherwise observes, a packet (act 405). Hash processor 210 may generate one or more hash values by hashing variable-sized blocks from the packet's payload field (act 410). Hash processor 210 may use one or more conventional techniques to perform the hashing operation."  In addition, [0045]: “Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Furthermore; [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed"); 
	receive feedback indicating lookup performance (malicious) over a time period (FIG. 4; 415&420&430&435&440&445&405 depicts a feedback to block 405 after a certain period of time; (para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet"); and 
	cause transmission of a performance indication (sending a TCP close message) based on the lookup performance (malicious) meeting or exceeding a threshold level (a set of rules) (para [0069]: "When hash processor 210 determines that the packet may be malicious, however, hash processor 210 may take remedial actions (act 450)."  In addition, para [0070]: "The remedial actions may include raising a warning for a human operator, saving the packet for human analysis, dropping the packet, corrupting the packet content in a way likely to render any code contained therein inert (and likely to cause the receiver to drop the packet), delaying transmission of the packet, capturing a copy of the packet for human or automated analysis, dropping other packets originating from the same IP address as the packet, sending a TCP close message to the sender thereby preventing complete transmission of the packet, and/or disconnecting the link on which the packet was received. Some of the remedial actions, such as dropping or corrupting the packet, may be performed probabilistically based, for example, on the count value in counter field 322 (FIGS. 3B and 3C), which may also be used to determine a probability that the packet is potentially malicious. This may greatly slow the spread rate of a virus or worm without completely stopping legitimate traffic that happened to match a suspect profile.”  In addition, para [0067]: “Hash processor 210 may use a set of rules to determine whether to identify a packet as potentially malicious. For example, the rules might specify that more than x (where x> 1) packets with the same hash value have to be observed by hash processor 210 before the packets are identified as potentially malicious. The rules might also specify that these packets have to have been observed by hash processor 210 within a specified period of time of one another. The reason for the latter rule is that, in the case of malicious packets, such as polymorphic viruses and worms, multiple packets will likely pass through packet detection logic 200 within a short period of time") .
	It appears that Milliken fails to further explicitly disclose the claim limitation of “adjust one or more packets portion for use in a hash function for at least one lookup operation.”  However, such limitation lacks thereof from Milliken’s teaching is well-known in the art and taught by Sites.
	In an analogous art in the same field of endeavor, Sites teaches an apparatus and method for hash collision avoidance in network routing comprising, among other things, the limitation of “adjust one or more packets portion (new identifier) for use in a hash function for at least one lookup operation (identify an entry location in the routing table)” (Sites; FIG. 7; loop in steps 706-710; col. 15, lines 18-66: “… If a collision was detected at step 706, the method 700 includes, after establishing a new identifier for the flow in step 708, hashing the generated new identifier for the flow in step 794 and the new identifier (step 709).  Because the inputs are now different, the hashing at step 709 results in a new hash value … used to identify an entry location in the routing table … table entry.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention.  A motivation for doing so would be to overcome the prior art discrepancies in providing ways to route traffic efficiently and accurately (Sites; col. 1, lines 11-13).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor (210) is to: receive an indication to use a second set of one or more portions that are different at least in part from the one or more portions of the first set (Milliken; para [0067]: "If there were no prior packets received with the same hash value(s), then processing may return to act 405 to await receipt of the next packet"); access a second packet (Milliken; para [0069]: "When hash processor 210 determines that the packet is not malicious ( e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet"); and provide the second set of one or more portions of the second packet for use in a lookup operation (Milliken; FIG. 4 depicts flowchart of processing for detecting and/or preventing of a malicious packet having a loop (feedback) as above discussed.  In addition, para [0062]: "In one implementation consistent with the principles of the invention, three hashes may be performed covering each byte of the payload field. A hash block size may be chosen uniformly from a range of 4 to 128 bytes, in 4-byte increments. At the start of the packet payload, a random block size may be selected from this range and the block may be hashed with the three different hash functions. A new block size may then be chosen when the first block finishes, and all three hash functions may start at the same place on the new block. Alternatively, a different block size may be selected for each hash function. In this case, as each hash function completes its current block, it selects a random size for the next block it will hash." Such loop is inherently encompasses the claimed limitations as disclosed “a different block size may be selected for each has function” if no malicious packet is found and the process is repeated).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor (210) is to: determine a second set of one or more portions that are different at least in part from the one or more portions of the first set based on the lookup performance meeting or exceeding a threshold level and cause transmission of the determined second set (Milliken; paras [0066] to [0067]: “Hash process 210 may then … multiple packets will likely pass through packet detection logic 200 within a short period of time.” Or Site; FIG. 7 and col. 15, lines 18-36: “If a collision is detected … establish a new identifier for the flow ..the next entry is selected to match packets only of the new flow … destination address”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor is to: receive an indication to use a third set of one or more portions that are different at least in part from the one or more portions of the second set; access a second packet; and provide the third set of one or more portions of the second packet for use in a lookup operation (Milliken; FIG. 4 and its corresponding description in paras [0060] to [0071] describes a process for detecting and/or preventing transmission of a malicious packet having a loop as above discussed. Such loop is inherently encompasses the claimed limitations as disclosed “a different block size may be selected for each has function” if no malicious packet is found and the process is repeated. Or Site; FIG. 7 and col. 15, lines 18-36: “If a collision is detected … establish a new identifier for the flow, e.g., by adding a new entry to the data packet classifier (step 707), assigning a new identifier for the new entry in the data packet classifier (step 708) ..the next entry is selected to match packets only of the new flow … destination address”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the performance indication includes one or more of: collision rate over a period of time, a percentage or number of table lookup misses over time, flow rule evictions from flow lookup tables over a period of time, or installation rates of rules into flow lookup tables over a period of time (Milliken; para [0049]: "The hash value essentially acts as a fingerprint identifying the input block of data over which it was computed. Unlike fingerprints, however, there is a chance that two very different pieces of data will hash to the same value, resulting in a hash collision. An acceptable hash function should provide a good distribution of values over a variety of data inputs in order to prevent these collisions. Because collisions occur when different input blocks result in the same hash value, an ambiguity may arise when attempting to associate a result with a particular input." Or Sites; col. 15, line 1 to col. 16, line 13; collision is also discussed).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the one or more portions comprise one or more of: a header field, a portion of a header field, or a virtual local area network tag (Milliken; para [0045]: “Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Furthermore; [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor (210) is to: access a received packet (FIG. 4; step 405); perform a hash calculation using the first set of one or more portions of the received packet (FIG. 4; step 410); and perform a lookup operation using the hash calculation (FIG. 4; step 415 to step 450), wherein the lookup operation is to indicate at least a next action to be performed based on the received packet (Milliken; FIG. 4; step 445 (YES) or step 445 (NO)) (FIG. 4 and its corresponding description in paras [0060] to [0071] describes a process for detecting and/or preventing transmission of a malicious packet having a loop as above discussed. Such loop is inherently encompasses the claimed limitations as disclosed “a different block size may be selected for each has function” if no malicious packet is found and the process is repeated.  Otherwise, para [0069]: "When hash processor 210 determines that the packet may be malicious, however, hash processor 210 may take remedial actions (act 450)."  In addition , para [0060]: "The remedial actions may include raising a warning for a human operator, saving the packet for human analysis, dropping the packet, corrupting the packet content in a way likely to render any code contained therein inert (and likely to cause the receiver to drop the packet), delaying transmission of the packet, capturing a copy of the packet for human or automated analysis, dropping other packets originating from the same IP address as the packet, sending a TCP close message to the sender thereby preventing complete transmission of the packet, and/or disconnecting the link on which the packet was received. Some of the remedial actions, such as dropping or corrupting the packet, may be performed probabilistically based, for example, on the count value in counter field 322 (FIGS. 3B and 3C), which may also be used to determine a probability that the packet is potentially malicious.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor (210) is to: access a received packet (FIG. 4; step 405); determine the received packet includes an indication of a second set of one or more portions of a packet to provide for a lookup operation (FIG. 4; step 415); and discard the received packet based on inability to change one or more portions of a packet to provide for a lookup operation (FIG. 4; step 425 or step 450) (Milliken; para [0060]: "The remedial actions may include raising a warning for a human operator, saving the packet for human analysis, dropping the packet, corrupting the packet content in a way likely to render any code contained therein inert (and likely to cause the receiver to drop the packet), delaying transmission of the packet, capturing a copy of the packet for human or automated analysis, dropping other packets originating from the same IP address as the packet, sending a TCP close message to the sender thereby preventing complete transmission of the packet, and/or disconnecting the link on which the packet was received. Some of the remedial actions, such as dropping or corrupting the packet, may be performed probabilistically based, for example, on the count value in counter field 322 (FIGS. 3B and 3C), which may also be used to determine a probability that the packet is potentially malicious.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Milliken in view of Sites also discloses wherein the apparatus (FIG.2) comprises one or more of: a network interface, a host system, an offload engine, or a virtual switch (Milliken; para [0040]: "FIG. 2 is an exemplary functional block diagram of packet detection logic 200 according to an implementation consistent with the principles of the invention. Packet detection logic 200 may be implemented within a device that taps one or more bidirectional links of a router, such as security routers 126-129, an intruder detection system, such as intruder detection systems 114 and 124, a security server, such as security server 125, a host, such as hosts 111-113 and 121-123, or another type of device. In another implementation, packet detection logic 200 may be implemented within one of these devices. In the discussion that follows, it may be assumed that packet detection logic 200 is implemented within a security router.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 10, in accordance with Milliken reference entirety, Milliken teaches a method comprising: 
	providing a first set including one or more portions of a first packet for a lookup operation (FIG. 4; step 405 and para [0061]: "Processing may begin when packet detection logic 200 receives, or otherwise observes, a packet (act 405)”.  This limitation is encompasses by a first run of process of FIG. 4; step 405); 
	receiving a lookup performance indication from hash operations (415) using the first set of one or more portions of multiple packets (packet’s payload or any field) (FIG. 4; 415&420&430&435&440&445&405 depicts a feedback to block 405 after a certain period of time; para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet"); 
	based on the lookup performance indication (malicious or not), causing transmission of the lookup performance indication (FIG. 4; steps 410 to 445(NO); para [0061]: "Processing may begin when packet detection logic 200 receives, or otherwise observes, a packet (act 405). Hash processor 210 may generate one or more hash values by hashing variable-sized blocks from the packet's payload field (act 410). Hash processor 210 may use one or more conventional techniques to perform the hashing operation."  In addition, [0045]: “Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Furthermore; [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed"); 
	receiving an identification of a second set including one or more portions of a packet (FIG. 4; loopback from 445(NO) to step 405); 
	receiving a second packet (FIG. 4; loopback from 445(NO) to step 405 receiving the next packet); and 
	providing the second set of one or more portions of the second packet for a second lookup operation (para [0067]: "If there were no prior packets received with the same hash value(s), then processing may return to act 405 to await receipt of the next packet."  In addition, para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet."), 
It appears that Milliken fails to further explicitly disclose the claim limitation of “wherein the second set of one or more portions of the second packet includes at least one portion different than that of the first set of one or more portions.”  However, such limitation lacks thereof from Milliken’s teaching is well-known in the art and taught by Sites.
	In an analogous art in the same field of endeavor, Sites teaches an apparatus and method for hash collision avoidance in network routing comprising, among other things, the limitation of “wherein the second set of one or more portions of the second packet includes at least one portion different (different inputs) than that of the first set of one or more portions” (Sites; FIG. 7; loop in steps 706-710; col. 15, lines 18-66: “… If a collision was detected at step 706, the method 700 includes, after establishing a new identifier for the flow in step 708, hashing the generated new identifier for the flow in step 794 and the new identifier (step 709).  Because the inputs are now different, the hashing at step 709 results in a new hash value … used to identify an entry location in the routing table … table entry.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention.  A motivation for doing so would be to overcome the prior art discrepancies in providing ways to route traffic efficiently and accurately (Sites; col. 1, lines 11-13).
	Regarding claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Milliken in view of Sites also discloses wherein the first set and the second set are different in part (Milliken; para [0067]: "If there were no prior packets received with the same hash value(s), then processing may return to act 405 to await receipt of the next packet."  In addition, para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet."  It is inherent that the next packet is different from the first packet received at step 405 in the first run of the process).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 12, in addition to features recited in base claim 10 (see rationales discussed above), Milliken also discloses wherein the lookup performance indication comprises one or more of: hash collision rate over a period of time, a percentage or number of table lookup misses over time, flow rule evictions from flow lookup tables over a period of time, or installation rates of rules into flow lookup tables over a period of time (para [0049]: "The hash value essentially acts as a fingerprint identifying the input block of data over which it was computed. Unlike fingerprints, however, there is a chance that two very different pieces of data will hash to the same value, resulting in a hash collision. An acceptable hash function should provide a good distribution of values over a variety of data inputs in order to prevent these collisions. Because collisions occur when different input blocks result in the same hash value, an ambiguity may arise when attempting to associate a result with a particular input." Or Site; FIG. 7 and col. 15, lines 18-36: “If a collision is detected … establish a new identifier for the flow, e.g., by adding a new entry to the data packet classifier (step 707), assigning a new identifier for the new entry in the data packet classifier (step 708) ..the next entry is selected to match packets only of the new flow … destination address”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 13, in addition to features recited in base claim 10 (see rationales discussed above), Milliken in view of Sites also discloses wherein the one or more portions comprise one or more of: a header field, a portion of a header field, or a virtual local area network tag (Milliken; para [0045]: “Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Furthermore; [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 14, in addition to features recited in base claim 10 (see rationales discussed above), Milliken in view of Sites also discloses wherein the receiving an identification of a second set including one or more portions of a packet comprises receiving a feedback packet including the second set (Milliken; para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet."  In addition, [0045] Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Moreover, [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 15, in addition to features recited in base claim 10 (see rationales discussed above), Milliken in view of Sites also discloses performing a hash calculation using the first set including one or more portions of the first packet and performing a lookup operation using the hash calculation, wherein the lookup operation provides at least a next action (acts 420 and 425) for the first packet (Milliken; para [0063]: "Hash processor 210 may optionally compare the generated hash value(s) to hash values of known viruses and/or worms within hash memory 220 ( act 415). In this case, hash memory 220 may be preprogrammed to store hash values corresponding to known viruses and/or worms. If one or more of the generated hash values match one of the hash values of known viruses and/or worms, hash processor 210 may take remedial actions (acts 420 and 425). The remedial actions may include raising a warning for a human operator, delaying transmission of the packet, capturing a copy of the packet for human or automated analysis, dropping the packet and possibly other packets originating from the same Internet Protocol (IP) address as the packet, sending a Transmission Control Protocol (TCP) close message to the sender thereby preventing complete transmission of the packet, disconnecting the link on which the packet was received, and/or corrupting the packet content in a way likely to render any code contained therein inert ( and likely to cause the receiver to drop the packet). Some of the remedial actions, such as dropping or corrupting the packet, may be performed probabilistically based, for example, on the count value in counter field 322 (FIGS. 3B and 3C), which may also be used to determine a probability that the packet is potentially malicious.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.

	Regarding claim 16, in addition to features recited in base claim 15 (see rationales discussed above), Milliken in view of Sites also discloses wherein the lookup operation comprises receive side scaling (RSS) and the next action comprises storing the first packet into a queue associated with a core (FIG. 4; step 435) (Milliken; para [0065]: "hash processor 210 may record the generated hash value(s) in hash memory 220 (act 435). For example, hash processor 210 may set the one or more bits stored in indicator field 312 (FIGS. 3A-3C) or increment the count value in counter field 322 (FIGS. 3B and 3C), corresponding to each of the generated hash values, to indicate that the corresponding packet was observed by hash processor 210."  In addition, Milliken; para [0053]: "As shown in FIG. 3B, hash memory 220 may alternatively include counter fields 322 addressable by corresponding hash addresses 314. Counter field 322 may record the number of occurrences of packet blocks with the corresponding hash value. Counter field 322 may be incremented on each hit. The more hits a counter receives, the more important the hit should be considered in determining the overall suspiciousness of the packet.”  In addition,  [0054]:  “As shown in FIG. 3C, hash memory 220 may store additional information relating to a packet. For example, hash memory 220 may include link identifier (ID) fields 332 and status fields 334. Link ID field 332 may store information regarding the particular link upon which the packet arrived at packet detection logic 200. Status field 334 may store information to aid in monitoring the status of packet detection logic 200 or the link identified by link ID field 332.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 17, in accordance with Milliken reference entirety, Milliken discloses a system (FIG. 2) comprising: a network interface; at least one processor (210) communicatively coupled to the network interface (OUTPUT PORTS), wherein the at least one processor (210) to ([0060]: "FIG. 4 is a flowchart of exemplary processing for detecting and/or preventing transmission of a malicious packet, such as a polymorphic virus or worm, according to an implementation consistent with the principles of the invention. The processing of FIG. 4 may be performed by packet detection logic 200 within a tap device, a security router, such as security router 126, an IDS, such as IDS 124, a LAN switch, or other devices configured to detect and/or prevent transmission of malicious packets. In other implementations, one or more of the described acts may be performed by other systems or devices within system 100"): 
access a first packet (FIG. 4; step 405) (para [0061]: "Processing may begin when packet detection logic 200 receives, or otherwise observes, a packet (act 405)); 
provide a first set comprising one or more portions of the first packet for a lookup operation (FIG. 4; step 410) (para [0061]: Hash processor 210 may generate one or more hash values by hashing variable-sized blocks from the packet's payload field (act 410). Hash processor 210 may use one or more conventional techniques to perform the hashing operation"); 
receive an indication to use a second set comprising one or more portions of a packet for a lookup operation (FIG. 4; loopback from 445(NO) to step 405. In addition; para [0061]: "Processing may begin when packet detection logic 200 receives, or otherwise observes, a packet (act 405). Hash processor 210 may generate one or more hash values by hashing variable-sized blocks from the packet's payload field (act 410). Hash processor 210 may use one or more conventional techniques to perform the hashing operation."  Moreover, [0045]: “Hash processor 210 may determine one or more hash values over variable-sized blocks of bytes in the payload field (i.e., the contents) of an observed packet. When multiple hashes are employed, they may, but need not, be done on the same block of payload bytes. As described in more detail below, hash processor 210 may use the hash results of the hash operation to recognize duplicate occurrences of packet content and raise a warning if it detects packets with replicated content within a short period of time. Hash processor 210 may also use the hash results for tracing the path of a malicious packet through the network."  Furthermore; [0046]: "According to implementations consistent with the present invention, the content (or payload) of a packet may be hashed to detect the packet or trace the packet through a network. In other implementations, the header of a packet may be hashed. In yet other implementations, some combination of the content and the header of a packet may be hashed")); 
access a second packet (FIG. 4; loopback from 445(NO) to step 405 receiving the next packet); and 
provide the second set comprising one or more portions of the second packet for a lookup (para [0067]: "If there were no prior packets received with the same hash value(s), then processing may return to act 405 to await receipt of the next packet."  In addition, para [0069]: "When hash processor 210 determines that the packet is not malicious (e.g., not a polymorphic worm or virus), such as when less than x number of packets with the same hash value or less than a predetermined number of the packet blocks with the same hash values are observed or when the packets are observed outside the specified period of time, processing may return to act 405 to await receipt of the next packet."), 
It appears that Milliken fails to further explicitly disclose the claim limitation of “wherein the second set of one or more portions of the second packet includes at least one portion different than that of the first set of one or more portions.”  However, such limitation lacks thereof from Milliken’s teaching is well-known in the art and taught by Sites.
	In an analogous art in the same field of endeavor, Sites teaches an apparatus and method for hash collision avoidance in network routing comprising, among other things, the limitation of “wherein the second set of one or more portions of the second packet includes at least one portion different (different inputs) than that of the first set of one or more portions” (Sites; FIG. 7; loop in steps 706-710; col. 15, lines 18-66: “… If a collision was detected at step 706, the method 700 includes, after establishing a new identifier for the flow in step 708, hashing the generated new identifier for the flow in step 794 and the new identifier (step 709).  Because the inputs are now different, the hashing at step 709 results in a new hash value … used to identify an entry location in the routing table … table entry.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention.  A motivation for doing so would be to overcome the prior art discrepancies in providing ways to route traffic efficiently and accurately (Sites; col. 1, lines 11-13).
	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Milliken in view of Sites also discloses wherein the at least one processor is to: provide lookup performance information based on lookup performance from use of the first set, wherein the lookup performance information comprises one or more of: hash collision rate over a period of time, a percentage or number of table lookup misses over time, flow rule evictions from flow lookup tables over a period of time, or installation rates of rules into flow lookup tables over a period of time (Milliken; para [0049]: "The hash value essentially acts as a fingerprint identifying the input block of data over which it was computed. Unlike fingerprints, however, there is a chance that two very different pieces of data will hash to the same value, resulting in a hash collision. An acceptable hash function should provide a good distribution of values over a variety of data inputs in order to prevent these collisions. Because collisions occur when different input blocks result in the same hash value, an ambiguity may arise when attempting to associate a result with a particular input." Or Sites; col. 15, line 1 to col. 16, line 13; collision is also discussed).
	Regarding claim 19, in addition to features recited in base claim 17 (see rationales discussed above), Milliken also discloses wherein the at least one processor is to: perform a hash calculation using the first set including one or more portions of the first packet and perform a lookup operation using the hash calculation, wherein the lookup operation is to indicate at least a next action (acts 420 and 425) for the first packet  ([0063]: "Hash processor 210 may optionally compare the generated hash value(s) to hash values of known viruses and/or worms within hash memory 220 ( act 415). In this case, hash memory 220 may be preprogrammed to store hash values corresponding to known viruses and/or worms. If one or more of the generated hash values match one of the hash values of known viruses and/or worms, hash processor 210 may take remedial actions (acts 420 and 425). The remedial actions may include raising a warning for a human operator, delaying transmission of the packet, capturing a copy of the packet for human or automated analysis, dropping the packet and possibly other packets originating from the same Internet Protocol (IP) address as the packet, sending a Transmission Control Protocol (TCP) close message to the sender thereby preventing complete transmission of the packet, disconnecting the link on which the packet was received, and/or corrupting the packet content in a way likely to render any code contained therein inert ( and likely to cause the receiver to drop the packet). Some of the remedial actions, such as dropping or corrupting the packet, may be performed probabilistically based, for example, on the count value in counter field 322 (FIGS. 3B and 3C), which may also be used to determine a probability that the packet is potentially malicious.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.
	Regarding claim 20, in addition to features recited in base claim 17 (see rationales discussed above), Milliken in view of Sites also discloses a compute sled, rack, or server computer (Milliken; para [0040]: "FIG. 2 is an exemplary functional block diagram of packet detection logic 200 according to an implementation consistent with the principles of the invention. Packet detection logic 200 may be implemented within a device that taps one or more bidirectional links of a router, such as security routers 126-129, an intruder detection system, such as intruder detection systems 114 and 124, a security server, such as security server 125, a host, such as hosts 111-113 and 121-123, or another type of device. In another implementation, packet detection logic 200 may be implemented within one of these devices. In the discussion that follows, it may be assumed that packet detection logic 200 is implemented within a security router.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Sites’ teaching of hash collision avoidance into Milliken’s teaching to arrive the claimed invention for the same rationale as above discussed.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goel et al. (US 2010/0325257). 
Dhulipala et al. (US 2012/0254210).
Rangaraman et al. (US 2013/0339550). 
Wang et al. (US 11,088,951).

Zhou et al., Scalable, High Performance Ethernet Forwarding with CUCKOOSWITCH, ACM, 12 pages, December 2013.
Kaufmann et al., High Performance Packet Processing with FlexNIC, ACM, 15 pages, April 2016.
Wu et al., Network measurement for 100 GbE network links using multicore, ELSEVIER, 10 pages, 2017.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 20, 2022